Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 05/02/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record:
U.S. Patent Application Publication No. 20140215147 to Weimin Pan (hereinafter “Pan”) teaches a method and system configured to identify storage volumes to be rebuilt and remaining storage volumes that are not to be rebuilt, calculate rebuild priority information for the identified storage volumes to be rebuilt based on storage information of the identified storage volumes, and generate rebuild requests to rebuild the identified storage volumes to be rebuilt and process host requests directed to the remaining and to be rebuilt storage volumes based on the rebuild priority information and amount of host requests, wherein with relative high amount of host requests, generate relative less rebuild requests but not less than a minimum rebuild traffic percentage or more than a maximum rebuild traffic percentage.

Prior art references Pan and Grube teaches the same field of the invention, a method , system, and computer readable storage medium for performing error correction of storage systems. Specifically, Pan teaches techniques to help balance the rebuild speed and performance impact during the rebuild process. In one example, techniques are disclosed to calculate rebuild priority of storage volumes having failed storage devices (also referred to as degraded storage volumes) to allow the system to help balance rebuild time and performance impact from the rebuild process. That is, the system may handle or process host requests from a host to read and write data to storage volumes and the higher the rate of the requests then the higher performance of the system while the rebuild process requires rebuild requests which take time to complete and which may impact system performance. The system provides techniques to dynamically adjust the rebuild priority to balance data loss probability and performance impact during the rebuild process. Such dynamic rebuild techniques may improve system performance compared to fixed rebuild priority techniques. The techniques may include methods to dynamically adjust the rebuild priority of the storage volumes based on current storage information such as fault tolerance of storage devices of the degraded storage volumes having failed storage devices, size or 
However, prior art of record fails to teach the combination of features “…receiving data loss information from a set of storage units of the DSN; based on the data loss information, detecting one or more slice errors associated with data stored by the set of storage units; in response to detecting the one or more slice errors, issuing rebuild requests to one or more storage units of the set of storage units for data associated with the one or more slice errors; receiving storage error information regarding errors associated with storage requests, to the set of storage units, for one or more encoded data slices; generating a rebuild rate based on a rate of rebuilding associated with the rebuild requests; generating a data loss rate based on the data loss information and the storage error information; and outputting the rebuild rate and the data loss rate to the set of storage units for use in determining whether to prioritize the rebuild requests…” as shown in independent claim 1, and substantially similar in the independent claim 11 and 16.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 11 and 16 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168